          Case 20-35740 Document 501 Filed in TXSB on 04/15/21 Page 1 of 3
                                      Electronic Appearance Sheet


Andrew Leblanc, Milbank LLP
Client(s): Ad Hoc Committee for Term B Lenders

Andrew Leblanc, Milbank LLP
Client(s): Ad Hoc Committee of Term B Lenders

Michael Warner, Pachulski Stang Ziehl & Jones LLP
Client(s): Ad Hoc Committee for Term B Lenders

Benjamin Wallen, Pachulski Stang Ziehl & Jones LLP
Client(s): Ad Hoc Committee for Term B Lenders

Jami Nimeroff, Brown McGarry Nimeroff LLC
Client(s): Sodexo and affiliates

Andrew Leblanc, Milbank LLP
Client(s): Ad Hoc Committee for Term B Lenders

Michael Warner, Pachulski Stang Ziehl & Jones LLP
Client(s): Official Committee of Unsecured Creditors

Benjamin Wallen, Pachulski Stang Ziehl & Jones LLP
Client(s): Official Committee of Unsecured Creditors

Andrew Leblanc, Milbank LLP
Client(s): Ad Hoc Committee for Term B Lenders

Jami Nimeroff, Brown McGarry Nimeroff LLC
Client(s): Sodexo and affiliates

Matt Barr, Weil, Gotshal & Manges LLP
Client(s): Ad Hoc Group of Secured Lenders

Sunny Singh, Weil, Gotshal & Manges LLP
Client(s): Ad Hoc Group of Secured Lenders

David J. Cohen, Weil, Gotshal & Manges LLP
Client(s): Ad Hoc Group of Secured Lenders

Michael Warner, Pachulski Stang Ziehl & Jones
Client(s): Ad Hoc Committee to Term B Lenders

Charles Beckham, Jr., Haynes and Boone, LLP
Client(s): Seadrill Limited and Seadrill Management Ltd

Arsalan Muhammad, Haynes and Boone, LLP
Client(s): Seadrill Limited and Seadrill Management Ltd



Page 1 of 3
          Case 20-35740 Document 501 Filed in TXSB on 04/15/21 Page 2 of 3
                                            Electronic Appearance Sheet


Paul Zumbro, Cravath, Swaine & Moore LLP
Client(s): Seadrill Limited and Seadrill Management Ltd

George Zobitz, Cravath, Swaine & Moore LLP
Client(s): Seadrill Limited and Seadrill Management Ltd

Lauren Moskowitz, Cravath, Swaine & Moore LLP
Client(s): Seadrill Limited and Seadrill Management Ltd

Brian Schartz, Kirkland & Ellis, LLP
Client(s): Debtors

Rush Howell, Kirkland & Ellis, LLP
Client(s): Debtors

Justin Bernbrock, Sheppard, Mullin, Richter & Hampton LLP
Client(s): Conflicts Counsel to the Debtors

Evan Maass, Milbank
Client(s): Ad Hoc Committee for Term B Lenders

Omer (Rick) Kuebel III, LockeLord LLP
Client(s): Official Committee of Unsecured Creditors

Aaron Smith, Locke Lord LLP
Client(s): The Official Committee of Unsecured Creditors

Jim Prince, Baker Botts
Client(s): Transocean

Justin Bernbrock, Sheppard Mullin
Client(s): Debtors

Amanda Cottrell, Sheppard Mullin
Client(s): Debtors

Maja Zerjal Fink, Arnold & Porter
Client(s): TLB Lender

Andrew Leblanc, Milbank, LLP
Client(s): Ad Hoc Group of Term Loan B Lenders

Lawrence Larose, Sheppard Mullin Richter & Hampton LP
Client(s): Conflicts Counsel to Debtors

Benjamin Kadden, Lugenbuhl
Client(s): Seadrill Partners, LLC, et al.



Page 2 of 3
          Case 20-35740 Document 501 Filed in TXSB on 04/15/21 Page 3 of 3
                                       Electronic Appearance Sheet


Scott Greissma, White & Case
Client(s): Coordinating Committee of Secured Lenders and Agents

Philip Abelson, White & Case
Client(s): Coordinating Committee of Secured Lenders and Agents

JENNIFER L NASSIRI, Sheppard Mullin
Client(s): Conflicts counsel to SDLP

Jason Brookner, Gray Reed
Client(s): Coordinating Committee of Secured Lenders and Agents




Page 3 of 3
